ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 2, and 19 and the addition of new claims 21 and 22 in the response filed 8/15/22 is acknowledged.
Claims 1-22 are now pending, with claims 13-18 being previously withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander McGee on 9/6/22.

The application has been amended as follows: 
In the specification: 
“sealed, tear-away package 82” in [0034] is amended by Examiner to recite --sealed, tear-away package or pouch 82--

In the claims:
	Claim 1 (Currently Amended by Examiner): A patient support apparatus comprising: 
a support structure comprising a head end, a foot end, a base, and a patient support deck, the patient support deck comprising a first fowler section at the head end and a foot section at the foot end, and a seat section between the first fowler section and the foot section, the first fowler section capable of articulating relative to the base; and 
a pediatric support module integrated into the patient support deck at the seat section, the pediatric support module comprising a lid and a body, the body comprising a seat portion and a storage compartment disposed below the seat portion, wherein: 
the lid is configured to articulate relative to the body and the first fowler section of the patient support deck, 
the lid comprises a second fowler section of the pediatric support module, and 
the second fowler section is configured to articulate relative to the body and relative to the first fowler section;
the patient support apparatus further comprising a mattress disposed above the patient support deck and configured to fold upon itself, and wherein a mattress strap retains the folded mattress at the foot end, in a position spaced from the pediatric support module in a direction towards the foot end.
Claim 3 (Currently Cancelled by Examiner)
Claim 4 (Currently Amended by Examiner): The patient support apparatus of claim [[3]]1, wherein the storage compartment is configured to store a pouch having a tear-away seal.
Claim 6 (Currently Amended by Examiner): The patient support apparatus of claim 5, wherein the  adjustable restraint comprises two adjustable upper restraints and two lower adjustable restraints.
Claims 10, 11, and 13-21 (Currently Cancelled by Examiner)
Claim 22 (Currently Amended by Examiner): The patient support apparatus of claim [[19]]1, wherein the mattress is configured to be removed from the support structure when the pediatric support module is in use.

Reasons for Allowance
Claims 1, 2, 4-9, 12, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a patient support apparatus comprising: a support structure comprising a head end, a foot end, a base, and a patient support deck, the patient support deck comprising a first fowler section at the head end and a foot section at the foot end, and a seat section between the first fowler section and the foot section, the first fowler section capable of articulating relative to the base; and a pediatric support module integrated into the patient support deck at the seat section, the pediatric support module comprising a lid and a body, the body comprising a seat portion and a storage compartment disposed below the seat portion, wherein: the lid is configured to articulate relative to the body and the first fowler section of the patient support deck, the lid comprises a second fowler section of the pediatric support module, and the second fowler section is configured to articulate relative to the body and relative to the first fowler section; the patient support apparatus further comprising a mattress disposed above the patient support deck and configured to fold upon itself, and wherein a mattress strap retains the folded mattress at the foot end, in a position spaced from the pediatric support module in a direction towards the foot end.
Zwickey US 5,400,448 is the closest prior art of record and discloses a patient support apparatus 10 (fig. 1 and col. 1, lines 5-7) comprising a support structure and patient support deck (fig. 1, the base of the gurney being the support structure and the patient support deck being the surface supporting cushions 12/14), a first fowler section (figs. 1 and 2, the section of the support deck underneath cushion 12 that articulates relative to the rest of the support deck/foot section), and a seat section between the first fowler section and the foot section (fig. 1, the seat section being cushion section 14, between the cushion section 12 and the foot end/section), a pediatric support module integrated at the seat section and comprising a lid 38 and a body 62/48 with a seat portion 62 and storage compartment 48 (figs. 3 and 4 and col. 3, lines 46-68), with the lid 38 configured to articulate relative to the body 62/48 and the first fowler section (figs.1 and 3). Zwickey further discloses the lid 38 comprising a second fowler section (figs. 1 and 3, since the lid 38 articulates in order to open, it can form a second fowler section for the pediatric module). However, Zwickey fails to disclose or teach in combination the patient support apparatus further comprising a mattress disposed above the patient support deck and configured to fold upon itself, and wherein a mattress strap retains the folded mattress at the foot end, in a position spaced from the pediatric support module in a direction towards the foot end. Zwickey’s mattress is formed by cushions 12/14, which lay end-to-end along the top of the gurney and form the lids for the underlying compartments (as in figs. 2 and 3). Thus, Zwickey’s mattress cannot be retained by a strap at the foot end in a position spaced from the pediatric support module in a direction towards the foot end, since the mattress lies atop the pediatric support module, and the pediatric support module extends to the foot end; the claimed limitation would require the mattress to be retained between the pediatric support module and the foot end. Furthermore, modification of Zwickey to provide these features would not enable the compartment under cushion 14 to be opened or used, since the compartment is opened from the foot end. No other reference to date has been found in the prior art that would be able to properly modify Zwickey to address its deficiencies. 
Dependent claims 2, 4-9, 12, and 22 are allowed by virtue of their dependence on independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallagher US 2,777,138; Oswalt et al. US 4,977,630; Zucker et al. US 2004/0045089 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786